DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reply Under 37 CFR 1.111

The submission of the reply filed on November 30, 2021 to the non-final Office action of August 31, 2021 is acknowledged.  The Office action on the currently pending claims 1-2 follows.

EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Lyle Kimms (Reg. No. 34,079) on January 19, 2022.
See next page→

1) An image pickup apparatus comprising:
	an image pickup device configured to receive light entering from a direction of an optical axis of a shooting optical system;
	a cooling fan, including an intake opening and an exhaust opening, configured to rotate about a rotational axis that extends in the direction of the optical axis;
	an intake port disposed facing the intake opening;
	an exhaust port disposed facing the exhaust opening; and
	a heat transport unit formed of a metal sheet including through holes, wherein a thickness direction of the metal sheet and a direction in which air passes through the through holes are the same,
	wherein the through holes include intake through holes disposed facing the intake opening and exhaust holes disposed facing the exhaust opening,
	
	wherein the cooling fan is driven to:
draw in air through the intake port;
discharge heat from the image pickup device through the exhaust port; and
pass --the-- air through the intake port, the intake through holes, the intake opening, the exhaust opening, the exhaust through holes, and the exhaust port, in this order,
	wherein a width of each intake through hole becomes larger as the each intake through hole is farther away from the image pickup device, and


Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: the allowability resides in the overall structure and functionality of the device as respectively recited in independent claim 1, and at least in part, because claim 1 recites the limitations: “wherein a width of each intake through hole becomes larger as the each intake through hole is farther away from the image pickup device, and wherein a width of each exhaust through hole is the same”.
The aforementioned limitations, in combination with all remaining limitations of respective independent claim 1, are believed to render said claim 1, and all claims depending therefrom (claim 2) allowable over the prior art references of record, taken either alone or in combination.
In the amendments filed on November 30, 2021, Applicant amended claims 1 and 2 in order to address the claim objections made in the previous Office action.  The amendments have been fully considered and accepted.  The claim objections are hereby withdrawn.  The Office notes that the claim objection made to claim 3 is also withdrawn in light of the claim being cancelled.
Regarding the double patenting rejection made in the previous Office action, the Office notes that the rejection is now withdrawn in light of claim 1 being amended to overcome the double patenting rejection.  Independent claim 1 has been amended to recite the above allowable features that were not previously claimed in the related patent US 10,939,577, and thus overcoming the double patenting rejection.

Finally, the Office has not discovered any other double patenting issues.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN S SUL whose telephone number is (571)270-1243. The examiner can normally be reached M-F 8-5 EST.

See next page→

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on (571) 272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/STEPHEN S SUL/            Primary Examiner, Art Unit 2835